United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.L., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS BENEFITS ADMINISTRATION,
Buffalo, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-466
Issued: April 20, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 24, 2014 appellant filed a timely application for review from a
September 2, 2014 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Because more than 180 days elapsed from May 27, 2014, the date of the most recent
merit decision, to the filing of this appeal, and pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the
merits of appellant’s claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for further merit review
of her claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 21, 2013 appellant, then a 50-year-old veterans’ claims examiner, filed an
occupational disease claim alleging that she acquired tendinitis in her left arm. She stated that
she “gradually began to notice that it was becoming increasing more difficult to use my left arm
without experiencing pain; loss of range of motion and muscle strength while performing my
daily duties.” Appellant first became aware of her condition and of its relationship to her
employment on August 1, 2013.
By letter dated December 24, 2013, OWCP informed appellant that the evidence of
record was insufficient to support her claim for compensation. It noted that it had not received
any medical documentation in support of her claim. OWCP afforded appellant 30 days to submit
additional evidence.
In a report dated September 25, 2013, Dr. Nita Divan, Board-certified in family medicine,
assessed appellant with pain in her left forearm. Appellant reported to Dr. Divan that she had
been helping to take care of her ill mother, which may have exacerbated the pain.
Appellant submitted physical therapy notes dated October 3, 2013.
In a narrative statement dated November 21, 2013, appellant noted that in the course of
her federal employment, she must perform continuous repetitive actions involving her hands and
arms, including typing, manipulation of light to heavy folders, reaching, stretching, pulling,
lifting, shifting, and relocation to multiple work areas in the regional office. She noted that she
had a prior claim, and had been evaluated and treated for bilateral carpal tunnel syndrome as
related to duties of her federal employment. Appellant stated that in August 2013, she first
began noticing pain in her left arm, which she mistakenly thought was an acute event with no
probability of becoming a chronic condition. In September 2013, she noticed more chronic
symptoms including an increase of pain, loss of strength, and loss of range of motion of her left
arm. A coworker, in an attached statement, noted that appellant’s work was sedentary and that
she had no knowledge of her condition or medical documentation to support her disability.
By decision dated February 21, 2014, OWCP denied appellant’s claim for compensation.
It found that the medical evidence of record was insufficient to establish that she had been
diagnosed with a condition in connection with duties of her federal employment. OWCP noted
that the only assessment received in support of appellant’s claim was for pain, which was a
symptom and not a diagnosis.
In a report dated March 26, 2014, Dr. Michael Cicchetti, Board-certified in physical
medicine and rehabilitation, diagnosed appellant with bilateral lateral epicondylitis. He noted
that it was unknown how her injury happened. Dr. Cicchetti stated, “In my professional opinion
[appellant’s] symptoms are most likely related to her work environment. I have recommended
that she resubmit this case to the work[ers’] comp[ensation] board. [Appellant] spends the
majority of her eight-hour days on the computer typing and using a mouse. She is also
constantly lifting and moving claim folder[s] … around. [Appellant] denies any other
recreational or home risk factors for an overuse injury to the elbows.”

2

On March 29, 2014 appellant requested reconsideration of OWCP’s February 21, 2014
decision.
By decision dated May 27, 2014, OWCP reviewed the merits of appellant’s claim and
denied modification of its prior decision of February 21, 2014. It noted that Dr. Cicchetti’s
March 26, 2014 report contained speculative or equivocal language regarding the cause of
appellant’s injury and stated that it was unknown how her injury happened.
On August 8, 2014 appellant requested reconsideration of OWCP’s May 27, 2014
decision.
In a report dated July 23, 2014, Dr. Cicchetti noted that appellant had presented on that
date for ultrasound evaluations of her extensor tendons and lateral epicondyles. He diagnosed
her with right lateral epicondylosis with evidence of an enthesophyte versus calcific
tendinopathy at the most lateral tip of the epicondyle, and a focal region of tendinosis within the
deep portion of the common extensor tendon; and a left lateral epicondylar enthesophyte with a
relatively normal-appearing extensor tendon origin.
On July 30, 2014 appellant summarized the contents of her request for reconsideration
and contended that Dr. Cicchetti’s July 23, 2014 report contained a physician’s opinion with a
supported medical explanation as to how work activities in her federal employment caused or
aggravated her medical condition.
By decision dated September 2, 2014, OWCP denied appellant’s request for
reconsideration of her claim and did not review the merits of her case. It found that the report
from Dr. Cicchetti was irrelevant, as it offered no discussion of appellant’s work factors; and that
the letter of July 30, 2014 was irrelevant as it was not material to the medical issues in the case.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a), OWCP’s
regulations provide that the evidence or argument submitted by a claimant must: (1) show that it
erroneously applied or interpreted a specific point of law; (2) advance a relevant legal argument
not previously considered by OWCP; or (3) constitute relevant and pertinent new evidence not
previously considered by it.2 Section 10.608(b) of OWCP’s regulations provide that when an
application for reconsideration does not meet at least one of the three requirements enumerated
under section 10.606(b)(2), OWCP will deny the application for reconsideration without
reopening the case for a review on the merits.3
The Board has found that evidence that repeats or duplicates evidence already in the case
record has no evidentiary value.4 The Board also has held that the submission of evidence which

2

20 C.F.R. § 10.606(b)(2); D.K., 59 ECAB 141, 146 (2007).

3

Id. at § 10.608(b); see K.H., 59 ECAB 495, 499 (2008).

4

See Daniel Deparini, 44 ECAB 657, 659 (1993).

3

does not address the particular issue involved does not constitute a basis for reopening a case.5
While the reopening of a case may be predicated solely on a legal premise not previously
considered, such reopening is not required where the legal contention does not have a reasonable
color of validity.6
ANALYSIS
OWCP issued a May 27, 2014 decision denying appellant’s claim for occupational
disease, as she did not submit medical evidence containing a rationalized physician’s opinion on
the issue of the causal relationship between work factors and her diagnosed conditions. By form
received on August 8, 2014, appellant requested reconsideration of this decision.
The Board does not have jurisdiction over the merits of the May 27, 2014 decision. The
issue presented on appeal is whether appellant met any of the requirements of 20 C.F.R.
§ 10.606(b)(3), requiring OWCP to reopen the case for review of the merits of her claim. In her
August 8, 2014 request for reconsideration and in a follow-up letter dated July 30, 2014,
appellant did not show that OWCP erroneously applied or interpreted a specific point of law, or
advance a new and relevant legal argument not previously considered. Thus, she is not entitled
to a review of the merits of her claim based on the first and second above-noted requirements
under section 10.606(b)(2).
The underlying issue in this case is whether appellant had established a causal
relationship between the claimant’s diagnosed conditions and compensable employment factors.7
A claimant may be entitled to a merit review by submitting new and relevant evidence, but
appellant did not submit any new and relevant evidence in this case. While the July 23, 2014
report of Dr. Cicchetti was not previously of record, it is irrelevant to the grounds upon which
OWCP denied appellant’s claim on May 27, 2014. The July 23, 2014 report did not contain a
discussion of specific work factors related to appellant’s diagnosed conditions, nor did it contain
a physician’s opinion as to the cause of these conditions. Instead, it merely contained diagnostic
notes relating to an ultrasound of appellant’s bilateral upper extremities. As such, the July 23,
2014 report of Dr. Cicchetti was not relevant to the grounds upon which appellant’s claim was
denied and was insufficient to require a merit review of her claim. Similarly, appellant’s own
statement, which was not medical evidence, was irrelevant to the grounds upon which her claim
was denied and insufficient to require a merit review.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
submit relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
5

P.C., 58 ECAB 405, 412 (2007); Ronald A. Eldridge, 53 ECAB 218, 222 (2001); Alan G. Williams, 52 ECAB
180, 187 (2000).
6

Vincent Holmes, 53 ECAB 468, 472 (2002); Robert P. Mitchell, 52 ECAB 116, 119 (2000).

7

See Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117, 123 (2005).

4

CONCLUSION
The Board finds that OWCP properly denied appellant’s request for review of the merits
of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 2, 2014 is affirmed.
Issued: April 20, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

